9 F.3d 1543
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles HASH, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent,andParamont Coal Company, Defendant.
No. 92-2623.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 20, 1993.Decided:  November 15, 1993.

On Petition for Review of an Order of the Benefits Review Board.
Charles Hash, Petitioner Pro Se.
Monroe Jamison, Jr., Penn, Stuart, Eskridge & Jones, Abingdon, Virginia;  Patricia May Nece, Sarah Marie Hurley, United States Department of Labor, Washington, D.C., for Respondent.
Ben.Rev.Bd.
AFFIRMED.
Before WIDENER and MURNAGHAN, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Charles Hash seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C.A. # 8E8E # 901-945 (West 1986 & Supp. 1993).  Our review of the record and the Board's decision and order discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.*  Hash v. Director, Office of Workers' Compensation Programs, No. 91-1407-BLA (Ben. Rev. Bd. Nov. 27, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We also grant the Respondent's motion to file a response brief out of time